Citation Nr: 1726919	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in August 2010, February 2012, and February 2016.  In its most recent decision, the claims were remanded to afford the Veteran his requested Board hearing.  This hearing was conducted in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The headaches claim is addressed in the decision below.  The psychiatric disorder claim is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's migraine headaches are attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends that the migraine headaches he experiences initially began in service.  The Veteran received a VA examination for his headaches in April 2011.  He received a diagnosis of migraine headaches, and as such has a present disability.  Additionally, as noted in this VA examination, the Veteran's service treatment records reveal multiple complaints for headaches, thus satisfying in-service incurrence.  Finally, the VA examiner opined that the Veteran migraines were at least as likely as not caused by or the result of service.  The rationale provided was that the Veteran's service medical records showed complaints of headaches that have continued until the present time.  As such, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his migraine headaches are attributable to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for migraine headaches is warranted.

ORDER

Service connection for migraine headaches is granted.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM) (during the course of the claim, DSM has been updated from DSM-IV to DSM-5). 

The Veteran received a VA examination for PTSD in April 2011.  The examiner noted that while the Veteran did report some events during service that were traumatic, he was over 50 feet away and he did not attend to the injured person personally.  While the Veteran found it nervous to do military duty watch on the ship, these stressors did not rise to the level of stressor criterion for the intensity needed to make the diagnosis of stressor criterion A for PTSD.  Thus, the examiner opined it was less likely than not that the Veteran met the DSM-IV criteria for PTSD based on a lack of clear stressors that placed his life in an actual risk or endangerment.  The examiner did note however that the Veteran had problems with recurrent depression, anxiety, decreased energy, concentration problems, and sleep disturbance over the years, and noted that he has had constant psychiatric treatment.

An addendum regarding the Veteran's psychiatric conditions other than PTSD was obtained in July 2011.  The examiner stated that the Veteran did meet the DSM-IV criteria for major depression, recurrent, but did not have sufficient evidence that the depression was associated or documented back to the military.

The Veteran submitted a PTSD disability benefits questionnaire in November 2013.  This assessment provided a diagnosis of PTSD, chronic, delayed, and severe.  The physician noted that the Veteran level of occupational and social impairment was deficiencies in most areas.  

In light of the seemingly conflicting diagnoses regarding PTSD, the Board finds an additional VA examination is warranted to reconcile the medical opinions.  As such, the Veteran should be scheduled for a new VA psychiatric examination.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file must be reviewed by the examiner.

After conducting any necessary testing, the examiner should determine whether the Veteran meets the criteria for a diagnosis of PTSD, or any other psychiatric disorder (either under DSM-IV or DSM-5).  

Consideration should be given to the examinations and diagnoses in the record showing both PTSD and that the criteria for PTSD have not been met.

If the Veteran is found to meet the criteria for PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to an in-service stressor.

For any other psychiatric disorder(s) found present, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other psychiatric disorder is related to service. 

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


